Citation Nr: 0321970	
Decision Date: 08/29/03    Archive Date: 09/04/03	

DOCKET NO.  00-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active miliary service from March 1943 to 
September 1943.  

This matter arises from a rating decision rendered in June 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

In November 2001, the Board remanded the case to the RO for 
further action and adjudication.  That was accomplished, and 
the case was returned to the Board on July 24, 2003, for 
further appellate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained, to the 
extent possible.

2.  By decision dated in September 1961, the Board denied the 
veteran service connection for a psychiatric disorder.

3.  Evidence received since the Board's September 1961 denial 
is new, but is not probative of the issue at hand.  


CONCLUSIONS OF LAW

1.  The Board's September 1961 decision that denied the 
veteran service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2002).

2.  New and material evidence has not been received since the 
Board's September 1961 decision, and the appellant's claim of 
entitlement to service connection for a psychiatric disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), eliminated the well-grounded claim requirements, 
expanded the duty of VA to notify the appellant and 
representative, and enhanced its duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board notes 
that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold that 
the VCAA is retroactively applicable to claims pending on the 
date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  



The veteran was issued a statement of the case, as well as a 
supplemental statement of the case, that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, by RO 
letter dated in December 2001, the veteran was furnished 
notification of the impact of the VCAA on his appeal, of VA's 
duty to assist him in obtaining evidence for his claim, what 
the evidence must demonstrate, and which evidence VA will 
acquire on the veteran's behalf, as opposed to that evidence 
or information that it was the veteran's responsibility to 
submit.  The veteran also was given an opportunity to submit 
additional evidence in support of his claim, and was 
scheduled for a VA psychiatric examination for which he did 
not report.  Thus, the record indicates that the veteran not 
only was provided adequate notice as to the evidence needed 
to substantiate his claim, but that all relevant facts have 
been properly developed to the extent possible, and that all 
evidence necessary for an equitable disposition of the issue 
on appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Moreover, the obligation under the 
VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  

II.  New and Material Evidence Regarding Service
Connection for a Psychiatric Disorder  

The Board denied the veteran service connection for a 
psychiatric disorder in September 1961.  As such, the first 
question to be answered is whether new and material evidence 
has been presented which would justify a "reopening," as well 
as a review of the entire record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under 


consideration," i.e., whether it is probative of the issue at 
hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
probative when it tends to prove, or actually proves an 
issue.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, 
the evidence must be shown to be actually "new," that is, not 
of record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge, 155 F.3d at 1359, 
citing 38 C.F.R. § 3.156(a).  This need not mean that the 
evidence warrants a revision of the prior determination, but 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Standard 
Definition" 55 Fed. Reg. 19,088, 19,089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  

The evidence of record when the Board rendered its September 
1961 denial included the veteran's service medical records, 
and records of the veteran's private and VA treatment and 
examination beginning in January 1946.  In the aggregate, 
this indicated that the veteran had clearly and unmistakably 
had a neuropsychiatric disability that was not aggravated 
during military service.  See 38 U.S.C.A. §§ 1110, 1153 (West 
2002).

Evidence submitted since the Board rendered its September 
1961 decision is comprised solely of a statement submitted by 
the veteran and the April 1999 report of a private physician.  
The latter indicates that he has been treating the veteran 
for approximately 22 years, and that during this time period, 
the veteran was treated for "nerves & anxiety."  Meanwhile, 
the statement from the veteran indicates that he has 
continued to require medical treatment for his nervous 
disorder.  



The evidence recently presented is "new" because it was not 
of record when the board rendered its September 1961 
decision.  However, it is not "material" because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
In effect, it does not tend to indicate that the veteran's 
preexisting psychiatric disorder was aggravated by military 
service.  As such, it is insufficient to reopen the claim of 
entitlement to service connection for a psychiatric 
disability.  See 38 U.S.C.A. § 5108.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a psychiatric 
disability is denied.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

